DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130227819 A1 Frank; Manfred Johannes et al. herein after (Frank 7819).
1.	Regarding claim 1, Frank 7819 teaches a door arrangement for an aircraft (para 0087), comprising a door leaf (para 0087), which is pivotable between a closed position (fig. 12), in which the door leaf closes a door opening of the aircraft, and an open position (fig. 7 open position), in which the door leaf opens up the door opening, a frame section arranged in a region of the door opening (para 0087, “The hinge 10 may be suitable for mounting to a fixed frame or other structural element via the frame mounting plate 12 Likewise”), and an articulation arrangement which connects the door leaf to the frame section and has a plurality of articulated arms(fig. 2, elements 14, 15, 21, 24), wherein a first 
[AltContent: textbox (Element B)][AltContent: textbox (Element A)][AltContent: textbox (Element C)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    379
    393
    media_image1.png
    Greyscale


[AltContent: textbox (Mount hardware)][AltContent: arrow]
    PNG
    media_image2.png
    381
    458
    media_image2.png
    Greyscale

3.	Regarding claim 3, Frank 7819 teaches the door arrangement according to claim 1, wherein at least one of the third or the fourth axis is arranged in a positionally fixed manner relative to the door leaf (fig. 1, element 16 is fixed to element 11, A person skilled in the art would know to mount element 11 would allow axis 16 to be fixed).
4.	Regarding claim 5, Frank 7819 teaches the door arrangement according to claim 1, wherein at least one of the first or the fourth articulated arms is straight (fig. 2, element 21 and 24 are straight).
5.	Regarding claim 6, Frank 7819 teaches the door arrangement according to claim 1, wherein at least one of the second or the third articulated arms is curved (fig. 2, element 14 and 15 are curved).
6.	Regarding claim 8, Frank 7819 teaches the door arrangement according to claim 1, wherein at least one of the second articulated arm is curved away from the fourth articulated arm starting from the first position in the direction of the second position, or the third articulated arm is curved away from the first articulated arm starting from the third position in the direction of the fourth position when the door leaf is in the closed position (fig. 2, element 14 and 15 are curved away from element 24).

8.	Regarding claim 12, Frank 7819 teaches an aircraft with a door arrangement according to claim 1 (para 0087).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank 7819.

[AltContent: textbox (Plane of symmetry)][AltContent: connector]
    PNG
    media_image3.png
    212
    506
    media_image3.png
    Greyscale

For all intents and purposes a plane of symmetry exists on the sixth axis. Drawings are not to scale and a person of mechanical skill in the art would recognize the suggested plane of symmetry as shown above, and if it isn’t clearly shown, its at least suggested, as such would have been obvious to one of ordinary skill to adjust or re-arrange as needed to be about a plane of symmetry for at least the advantages for conservation of energy in rotational members, and thus reduce the potential wear between linkages bearings etc. 
10.	Regarding claim 10, Frank 7819 teaches the door arrangement according to claim 1, wherein the sixth axis is arranged on a first side of a plane containing the first and the second axis when the door leaf is in the closed position, and wherein the sixth axis is arranged on a second side of the plane opposite the first side when the door leaf is in the open position. (Annotated figures 3 and 7 rotate first through fifth position with sixth axis crossing plane as marked). Refer to claim 4 discussion above regarding obviousness. 
[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    212
    506
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    379
    676
    media_image4.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frank 7819 as applied to claims above, and further in view of US 10214950 B2 Frank; Manfred Johannes here in after known as (Frank 4950).
11.	Regarding claim 11, Frank 7819 teaches the door arrangement according to claim 1, but fails to teach further comprising a spring element arranged in a pretensioned manner when the sixth axis moves in a direction of a plane containing the first and the second axis.
However Frank 4959 teaches further comprising a spring element arranged in a pretensioned manner when the sixth axis moves in a direction of a plane containing the first and the second axis (col. 11, lines 38-44 spring).
.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Frank 7189 and Frank 4950 teach a seven axis four arm hinge, but fail to have identical arms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642